 



Exhibit 10.1
EXECUTION COPY
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (the “Agreement”), made as of this 10th day of May,
2006, by and between Gary Kolstad, residing at
                                    (the “Executive”), and CARBO Ceramics Inc.,
a Delaware corporation (the “Company”).
WITNESSETH
     WHEREAS, the Company wishes to employ the Executive as President and Chief
Executive Officer of the Company and the Executive wishes to serve the Company
in such capacity.
     NOW, THEREFORE, in consideration of the conditions and covenants set forth
herein, it is agreed as follows:
     1. Employment, Duties and Agreements.
     (a) The Company hereby employs the Executive, and the Executive hereby
agrees to be employed by the Company during the Term, as the Company’s President
and Chief Executive Officer on the terms and conditions set forth herein, “Term”
shall mean the period commencing on June 1, 2006 (the “Effective Date”) and
ending on December 31, 2007; provided, that the Term shall be extended
automatically for successive one-year periods, at the rate of Base Salary and on
other terms then in effect pursuant to this Agreement, unless written notice of
an election not to extend is given by either party to the other at least ninety
(90) days prior to the date the Term would then otherwise expire absent its
extension; provided, that the Term may be terminated prior to its scheduled
expiration date in accordance with Section 3 hereof. Upon any expiration of the
Term, the Executive’s employment with the Company shall be at will.
     (b) The Executive shall have such responsibilities and duties as the Board
of Directors of the Company (the “Board”) may from time to time reasonably
determine consistent with the Executive’s position as President and Chief
Executive Officer of the Company. In rendering his services hereunder, the
Executive shall be subject to, and shall act in accordance with, all reasonable
instructions and directions of the Board and all applicable policies and rules
thereof. The Executive shall devote the Executive’s full working time to the
performance of the Executive’s responsibilities and duties hereunder. During the
Term, the Executive will not, without the prior written consent of the Board,
render services, whether or not compensated, to any other person or entity as an
employee, independent contractor, director or otherwise; provided, however, that
nothing herein shall restrict the Executive from rendering services to
not-for-profit organizations, including, without limitation, any country club of
which he is a member, or managing the Executive’s personal investments during
the Executive’s non-working time.
     (c) During the Term, the Executive will not engage in any other business
affiliation with respect to any entity, including, without limitation, the
establishment of a proprietorship or the participation in a partnership or joint
venture, or acquire any equity interest in any entity (other than the Company)
if (i) such engagement or ownership would interfere with the full-time
performance of his responsibilities and duties hereunder or (ii) such entity is

 



--------------------------------------------------------------------------------



 



engaged in the business of production, supply or distribution of proppants used
in the hydraulic fracturing of natural gas and oil wells or in the provision of
fracture or reservoir diagnostic services. The Executive represents and warrants
that, as of the Effective Date, the Executive will not be engaged in any such
business affiliation and will not own any such equity interests.
     2. Compensation. During the Term, the Executive shall be entitled to the
following compensation.
     (a) The Company shall pay the Executive a base salary at the rate of
$300,000 per annum, payable in accordance with the Company’s normal payroll
practices (“Base Salary”). The Board shall have the right to review the
Executive’s performance and compensation from time to time and may, in its sole
discretion, increase his Base Salary based on such factors as the Board deems
appropriate.
     (b) The Executive will be paid an incentive bonus with respect to each
fiscal year during the Term equal to the sum of (i) 0.5% of the Company’s
earnings before interest income and expense and taxes for such fiscal year
(“EBIT”) up to $75,000,000, plus (ii) 1.0% of EBIT in excess of $75,000,000
(“Incentive Bonus”); provided, that with respect to the 2006 fiscal year,
Executive’s Incentive Bonus shall be equal to the 2006 fiscal year Incentive
Bonus to which Executive would otherwise be entitled pursuant to this Section
2(b) multiplied by a fraction, the numerator of which is the number of days in
the period commencing on the Effective Date and ending on the last day of the
2006 fiscal year (inclusive) and the denominator of which is 365. Any such
Incentive Bonus shall be paid to the Executive as soon as practicable and in any
event no later than the earlier of (i) thirty (30) days after the completion of
the audited financial statements and determination of EBIT (the “EBIT
Determination Date”) for such fiscal year and (ii) two and one half (2 1/2)
months following the end of such fiscal year.
     (c) On the Effective Date, the Company shall grant to the Employee, under
the 2004 CARBO Ceramics Inc. Long-Term Incentive Plan (the “Plan”), 20,000
restricted shares of common stock of the Company (the “Restricted Stock”). The
grant of the Restricted Stock shall be subject to the terms and conditions of
the Plan and the Executive’s Officer Restricted Stock Award Agreement (the form
of which is attached hereto as Appendix A).
     (d) The Executive shall be entitled to four (4) weeks of paid vacation
during each calendar year of the Term in accordance with the Company’s standard
vacation policy and practices. The Executive shall take vacations only at such
times as are consistent with reasonable business needs of the Company.
     (e) The Company shall reimburse the Executive for all reasonable, ordinary
and necessary expenses incurred by the Executive in the performance of the
Executive’s duties hereunder, provided that the Executive accounts to the
Company for such expenses in a manner reasonably prescribed by the Company.
     (f) The Executive shall be entitled to such benefits and perquisites as are
generally made available to senior executive officers of the Company, provided
that the Executive shall not be eligible to participate in the Company’s
Incentive Compensation Plan.

2



--------------------------------------------------------------------------------



 



     3. Early Termination of the Term. The Term shall terminate prior to its
scheduled expiration date upon the occurrence of any of the following events.
     (a) The Term and the Executive’s employment hereunder shall terminate upon
written notice to the Executive by the Company specifying Disability as the
basis for such termination. In respect of such termination, the Company shall
pay to the Executive (i) within thirty (30) days after such termination, the
Executive’s earned but unpaid Base Salary, earned but unused vacation
(determined in accordance with the Company’s standard vacation policy and
practices) and reimbursement for expenses incurred (in accordance with Section
2(e) hereof), all as of the date of such termination (the “Accrued
Obligations”), and (ii) as soon as practicable and in any event no later than
the earlier of (x) the EBIT Determination Date for the fiscal year in which such
termination takes place and (y) two and one half (2 1/2) months following the
end of the fiscal year in which such termination takes place, an amount equal to
the Incentive Bonus for such fiscal year (calculated in accordance with the
first sentence of Section 2(b)) multiplied by a fraction, the numerator of which
is the number of days in the period commencing on (1) with respect to a
termination in the 2006 fiscal year, the Effective Date or (2) with respect to a
termination in any subsequent fiscal year, January 1 of such fiscal year, and
ending on the date of such termination (inclusive) and the denominator of which
is 365 (the “Termination Bonus Amount”). The Executive shall not be entitled to
any further compensation or payments under this Agreement. “Disability” shall
mean a physical or mental impairment of the Executive that (A) qualifies the
Executive for (x) disability benefits under any long-term disability plan
maintained by the Company or (y) Social Security disability benefits or (B) has
prevented or, at the date of determination, will reasonably be likely to
prevent, the Executive from performing the essential functions of his position
for a period of six (6) consecutive months. The existence of a Disability shall
be determined by the Board in its absolute discretion. The Executive agrees to
submit to medical examinations by a licensed medical doctor selected by the
Board to determine whether a Disability exists, as the Board may request from
time to time.
     (b) The Company may terminate the Term and the Executive’s employment
hereunder for Cause. Termination for Cause shall be effective upon written
notice to the Executive by the Company specifying that such termination is for
Cause. In respect of such termination, the Company shall pay to the Executive,
within thirty (30) days after such termination, the Accrued Obligations. The
Executive shall not be entitled to any further compensation or payments under
this Agreement. “Cause” shall mean: (i) any material violation by the Executive
of this Agreement; (ii) any failure by the Executive substantially to perform
his duties hereunder; (iii) any act or omission involving dishonesty, fraud,
willful misconduct or gross negligence on the part of the Executive that is or
may be materially injurious to the Company; and (iv) any felony or other crime
involving moral turpitude committed by the Executive. If the basis for
terminating the Executive’s employment for Cause is the result of a violation or
failure described in clause (i) or (ii) of the foregoing definition of “Cause”
and the majority of the Board (excluding the Executive, if he is a member of the
Board) reasonably determines that such violation or failure is capable of being
remedied, the Board shall give the Executive thirty (30) days’ prior written
notice of the Company’s intent to terminate the Executive’s employment for
Cause, which notice shall set forth the violation or failure forming the basis
for the determination to terminate the Executive’s employment for Cause. The
Executive shall have the right to remedy such violation or failure within a
reasonable period of time (as determined by the Board), provided that the
Executive begins to take appropriate steps

3



--------------------------------------------------------------------------------



 



to remedy such violation or failure within ten (10) days of the date of such
written notice and diligently prosecutes such efforts thereafter. The Term and
the Executive’s employment hereunder may not be terminated for Cause unless a
majority of the Board (excluding the Executive, if he is a member of the Board)
finds in good faith that termination for Cause is justified and, if the basis
for terminating the Executive’s employment for Cause arises as a result of a
violation or failure described in clause (i) or (ii) of the definition of
“Cause”, that the violation or failure has not been remedied within the period
of time designated by the Board or that there is no reasonable prospect that the
Executive will remedy the violation or failure forming the basis for terminating
his employment for Cause.
     (c) The Term and the Executive’s employment hereunder shall terminate upon
the death of the Executive. In respect of such termination, the Company shall
pay to the Executive’s estate or any beneficiary previously designated by the
Executive in writing (a “Designated Beneficiary”) (i) within thirty (30) days
after such termination, the Accrued Obligations, and (ii) as soon as practicable
and in any event no later than the earlier of (x) the EBIT Determination Date
for the fiscal year in which such termination takes place and (y) two and one
half (2 1/2) months following the end of the fiscal year in which such
termination takes place, an amount equal to the Termination Bonus Amount for
such fiscal year. The Executive, his estate and his Designated Beneficiary shall
not be entitled to any further compensation or payments under this Agreement.
     (d) The Company may terminate the Term and the Executive’s employment
hereunder at any time without Cause. Such termination without Cause shall be
effective upon written notice to the Executive from the Company of such
termination. In respect of such termination, the Company shall pay to the
Executive (i) within thirty (30) days after such termination, the Accrued
Obligations, and (ii) as soon as practicable and in any event no later than the
earlier of (x) the EBIT Determination Date for the fiscal year in which such
termination takes place and (y) two and one half (2 1/2) months following the
end of the fiscal year in which such termination takes place, an amount equal to
the Termination Bonus Amount for such fiscal year. In addition, in consideration
for the Executive’s execution of a general release of claims in form and
substance satisfactory to the Company, the Company shall continue to pay to the
Executive (or to the Executive’s estate or Designated Beneficiary, if the
Executive should die during such two-year period) the Executive’s Base Salary
(at the level in effect immediately preceding such termination) for the two
(2) year period commencing on the six (6) month anniversary of the date of such
termination of employment, in accordance with the Company’s normal payroll
practices. The Executive (or his estate or Designated Beneficiary) shall not be
entitled to any further compensation or payments under this Agreement. No salary
continuation payments made pursuant to this Section 3(d) will constitute
compensation for any purpose under any retirement plan or other employee benefit
plan, program, arrangement or agreement of the Company, and no period during
which such payments are made to the Executive pursuant to this Section 3(d)
shall constitute a period of employment with the Company for any such purposes.
     (e) During the one-year period following a Change in Control of the
Company, the Company may terminate the Term and the Executive’s employment
hereunder without Cause or the Executive may voluntarily terminate the Term and
his employment hereunder for Good Reason. Such termination shall be effective
upon written notice to the Executive from the Company or from the Executive to
the Company, as applicable, of such termination. In respect

4



--------------------------------------------------------------------------------



 



of such termination, in lieu of all other amounts or benefits to which the
Executive would otherwise be entitled pursuant to any other provisions of
Section 3 of this Agreement, the Company shall pay to the Executive, (i) within
thirty (30) days after such termination, the Accrued Obligations, and (ii) as
soon as practicable following the six (6) month anniversary of such termination,
(x) an amount equal to the Incentive Bonus with respect to the fiscal year
immediately preceding the fiscal year in which such termination takes place
(calculated in accordance with the first sentence of Section 2(b)) multiplied by
a fraction, the numerator of which is the number of days in the period
commencing on (1) with respect to a termination in the 2006 fiscal year, the
Effective Date or (2) with respect to a termination in any subsequent fiscal
year, January 1 of such fiscal year, and ending on the date of such termination
(inclusive) and the denominator of which is 365 and (y) an amount equal to two
times the Executive’s Base Salary (at the rate in effect as of the date of such
termination).
     (f) For purposes of Section 3(e) hereof:
     (1) “Change in Control” shall mean (i) the occurrence of a change in
control of the Company of a nature that would be required to be reported or is
reported in response to Item 5.01 of the current report on Form 8-K, as in
effect on the Effective Date, pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or (ii) any “Person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s outstanding securities (other than
any Person who was a “beneficial owner” of securities of the Company
representing 30% or more of the combined voting power of the Company’s
outstanding securities prior to the Effective Date); or (iii) individuals who
constitute the Board on the Effective Date (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the members of the Board, provided
that any person becoming a director subsequent to the Effective Date whose
appointment to fill a vacancy or to fill a new Board position was approved by a
vote of at least three-quarters of the directors comprising the Incumbent Board,
or whose nomination for election by the Company’s shareholders was approved by
the same nominating committee serving under an Incumbent Board, shall be, for
purposes of this clause (iii), considered as though he were a member of the
Incumbent Board; or (iv) the occurrence of any of the following of which the
Incumbent Board does not approve (A) merger or consolidation in which the
Company is not the surviving corporation or (B) sale of all or substantially all
of the assets of the Company; or (v) stockholder approval pursuant to a proxy
statement soliciting proxies from stockholders of the Company, by someone other
than the then current management of the Company, of a plan of reorganization,
merger or consolidation of the Company with one or more corporations as a result
of which the outstanding shares of the class of securities then subject to the
plan of reorganization are exchanged or converted into cash or property or
securities not issued by the Company.

5



--------------------------------------------------------------------------------



 



     (2) “Good Reason” shall mean, without the Executive’s express written
consent, the occurrence of any one or more of the following: (i) the assignment
of the Executive to duties materially inconsistent with the Executive’s
authorities, duties, responsibilities and status (including offices, titles, and
reporting requirements) as an officer of the Company, or a reduction or
alteration in the nature or status of the Executive’s authorities, duties, or
responsibilities from those in effect immediately prior to the Change in
Control, including a failure to reelect the Executive to, or a removal of him
from, any office of the Company that the Executive held immediately prior to the
Change in Control; or (ii) the Company’s requiring the Executive to be based at
a location more than 50 miles from Irving, Texas, except for required travel on
the Company’s business to an extent substantially consistent with the
Executive’s business obligations immediately prior to the Change in Control; or
(iii) the Company materially breaches this Agreement or any other written
agreement with the Executive; or (iv) a material reduction in the Executive’s
level of participation in any of the Company’s welfare benefit, retirement or
other employee benefit plans, policies, practices, or arrangements in which the
Executive participates as of the date of the Change in Control.
     4. Restrictive Covenants.
     (a) The Executive agrees that all information pertaining to the prior,
current or contemplated business of the Company and its corporate affiliates,
and their officers, directors, employees, agents, shareholders and customers
(excluding (i) publicly available information (in substantially the form in
which it is publicly available) unless such information is publicly available by
reason of unauthorized disclosure by the Executive or by any person or entity of
whose intention to make such unauthorized disclosure the Executive is aware and
(ii) information of a general nature not pertaining exclusively to the Company
that generally would be acquired in similar employment with another company)
constitutes a valuable and confidential asset of the Company. Such information
includes, without limitation, information related to trade secrets, customer
lists, production techniques, and financial information of the Company. The
Executive agrees that he shall, during the Term and continuing thereafter,
(A) hold all such information in trust and confidence for the Company and its
corporate affiliates, and (B) not use or disclose any such information to any
person, firm, corporation or other entity other than under court order or other
legal or regulatory requirement.
     (b) Upon expiration of the Term and continuing for a period ending two
(2) years after the Executive’s employment by the Company terminates for any
reason whatsoever, the Executive agrees that the Executive will not, directly or
indirectly, own, manage, operate, control, be employed by (whether as an
employee, consultant, independent contractor or otherwise, and whether or not
for compensation) or render services to any person, firm, corporation or other
entity, in whatever form, engaged in the business of (i) the supply or
distribution of proppants used in the hydraulic fracturing of natural gas and
oil wells (“Proppants”); (ii) the production of Proppants or (iii) the provision
of fracture or reservoir diagnostic services, other than BJ Services Company,
Dowell Schlumberger Limited and Halliburton Company (but only to the extent that
the Executive does not engage in activities for

6



--------------------------------------------------------------------------------



 



these entities related to the exploration, research, development, production or
procurement of production of Proppants or the provision of fracture or reservoir
diagnostic services).
          (c) During the Term and continuing for a period ending twelve
(12) months after the Executive’s employment by the Company terminates for any
reason whatsoever, the Executive agrees that the Executive will not, directly or
indirectly, individually or on behalf of other persons, solicit, aid or induce
(i) then remaining employees of the Company or its corporate affiliates to leave
their employment with the Company or its corporate affiliates in order to accept
employment with or render services to or with another person, firm, corporation
or other entity, or assist or aid any other person, firm, corporation or other
entity in identifying or hiring such employees or (ii) any customer of the
Company or its corporate affiliates who was a customer of the Company or its
corporate affiliates at any time during which the Executive was actively
employed by the Company to purchase products or services then sold by the
Company or its corporate affiliates from another person, firm, corporation or
other entity, or assist or aid any other person or entity in identifying or
soliciting any such customer.
          (d) Prior to agreeing to, or commencing to, act as an employee,
officer, director, trustee, principal, agent or other representative of any type
of business other than as an employee of the Company during the period in which
the non-competition agreement, as described in Section 4(b), applies, the
Executive shall (i) disclose such agreement in writing to the Company and (ii)
disclose to the other entity with which he proposes to act in such capacity, or
to the other principal together with whom he proposes to act as a principal, the
existence of this Agreement, including, in particular, the non-disclosure
agreement contained in Section 4(a), the non-competition agreement contained in
Section 4(b), and the non-solicitation agreement contained in Section 4(c).
          (e) With respect to the restrictive covenants set forth in
Sections 4(a), 4(b) and 4(c), the Executive acknowledges and agrees as follows.
     (i) The specified duration of a restrictive covenant shall be extended by
and for the term of any period during which the Executive is in violation of
such covenant.
     (ii) The restrictive covenants are in addition to any rights the Company
may have in law or at equity.
     (iii) It is impossible to measure in money the damages which will accrue to
the Company in the event that the Executive breaches any of the restrictive
covenants. Therefore, if the Executive breaches any restrictive covenant, the
Company and its corporate affiliates shall be entitled to an injunction
restraining the Executive from violating such restrictive covenants. If the
Company or any of its corporate affiliates shall institute any action or
proceeding to enforce a restrictive covenant, the Executive hereby waives the
claim or defense that the Company or any of its corporate affiliates has an
adequate remedy at law and the Executive agrees not to assert in any such action
or proceeding the claim or defense that the Company or any of its corporate
affiliates has an adequate remedy at law. The foregoing shall not prejudice the

7



--------------------------------------------------------------------------------



 



Company’s or its corporate affiliates’ right to require the Executive to account
for and pay over to the Company or its corporate affiliates, and the Executive
hereby agrees to account for and pay over, the compensation, profits, monies,
accruals or other benefits derived or received by the Executive as a result of
any transaction constituting a breach of the restrictive covenants.
          (f) The restrictions in this Section 4 shall be in addition to any
restrictions imposed on the Executive by statute or at common law.
          5. Arbitration of Disputes.
          (a) Any disagreement, dispute, controversy or claim arising out of or
relating to this Agreement or the interpretation or validity hereof shall be
settled exclusively and finally by arbitration. It is specifically understood
and agreed that any disagreement, dispute or controversy which cannot be
resolved between the parties, including without limitation any matter relating
to interpretation of this Agreement, may be submitted to arbitration
irrespective of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justiciable
or ripe for resolution by a court or arbitral tribunal. Notwithstanding this
Section 5, the Company shall be entitled to institute a court action or
proceeding for injunctive relief as provided in Section 4 of this Agreement.
          (b) The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules (the “Arbitration Rules”) of the American
Arbitration Association (“AAA”).
          (c) The arbitral tribunal shall consist of one arbitrator. The parties
to the arbitration jointly shall directly appoint such arbitrator within thirty
(30) days of initiation of the arbitration. If the parties shall fail to appoint
such arbitrator as provided above, such arbitrator shall be appointed by the AAA
as provided in the Arbitration Rules and shall be a person who (i) maintains his
principal place of business within thirty (30) miles of the City of Irving,
Texas and (ii) has substantial experience in executive compensation. The parties
shall each pay an equal portion of the fees, if any, and expenses of such
arbitrator.
          (d) The arbitration shall be conducted within thirty (30) miles of the
City of Irving, Texas or in such other city in the United States of America as
the parties to the dispute may designate by mutual written consent.
          (e) At any oral hearing of evidence in connection with the
arbitration, each party thereto or its legal counsel shall have the right to
examine its witnesses and to cross-examine the witnesses of any opposing party.
No evidence of any witness shall be presented unless the opposing party or
parties shall have the opportunity to cross-examine such witness, except as the
parties to the dispute otherwise agree in writing or except under extraordinary
circumstances where the interests of justice require a different procedure.
          (f) Any decision or award of the arbitral tribunal shall be final and
binding upon the parties to the arbitration proceeding. The parties hereto
hereby waive to the extent permitted by law any rights to appeal or to seek
review of such award by any court or tribunal.

8



--------------------------------------------------------------------------------



 



          (g) Nothing herein contained shall be deemed to give the arbitral
tribunal any authority, power, or right to alter, change, amend, modify, add to
or subtract from any of the provisions of this Agreement.
          (h) Notwithstanding anything to the contrary in this Agreement, the
arbitration provisions set forth in this Section 5 shall be governed exclusively
by the Federal Arbitration Act, Title 9, United States Code.
          6. Miscellaneous.
          (a) Each provision hereof is severable from this Agreement, and if one
or more provisions hereof are declared invalid the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Agreement
is so broad, in scope or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.
          (b) Any notice to be given hereunder shall be given in writing. Notice
shall be deemed to be given when delivered by hand to the party to whom notice
is being given, or ten (10) days after being mailed, postage prepaid, registered
with return receipt requested, or sent by facsimile transmission with a
confirmation by registered or certified mail, postage prepaid. Notices to the
Executive should be addressed to the Executive as follows:
Gary Kolstad
c/o Carbo Ceramics Inc.
6565 MacArthur Boulevard, Suite 1050
Irving, Texas 75039
Notices to the Company should be sent as follows:
Carbo Ceramics Inc.
6565 MacArthur Boulevard, Suite 1050
Irving, Texas 75039
Attn: Secretary
with copies sent to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attn: Stephen H. Shalen, Esq.
          Either party may change the address or person to whom notices should
be sent to by notifying the other party in accordance with this Section 6(b).
          (c) The failure to enforce at any time any of the provisions of this
Agreement or to require at any time performance by the other party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect the validity of this Agreement, or

9



--------------------------------------------------------------------------------



 



any part hereof, or the right of either party thereafter to enforce each and
every such provision in accordance with the terms of this Agreement.
          (d) This Agreement contains the entire agreement between the parties
with respect to the employment of the Executive by the Company after the
Effective Date and supersedes any and all prior understandings, agreements or
correspondence between the parties regarding such employment. It may not be
amended or extended in any respect except by a writing signed by both parties
hereto.
          (e) The parties hereto acknowledge and agree that each party has
reviewed and negotiated the terms and provisions of this Agreement and has
contributed to its preparation (with advice of counsel, if desired).
Accordingly, the rule of construction to the effect that ambiguities are
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Rather, the terms of this Agreement shall be construed fairly
as to both parties hereto and not in favor of or against either party,
regardless of which party generally was responsible for the preparation of this
Agreement.
          (f) This Agreement shall be governed by, and interpreted in accordance
with, the laws of Texas, without reference to its principles of conflict of
laws.
          (g) This Agreement shall not be assignable by either party hereto
without the written consent of the other, provided, however, that the Company
may, without the written consent of the Executive, assign this Agreement to
(i) any entity with which the Company is merged or consolidated or to which the
Company transfers substantially all of its assets or (ii) any entity
controlling, under common control with or controlled by the Company.
          (h) This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.
          (i) The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by its duly authorized representative and the Executive has hereunto set his
hand as of the day and year first above written.

                  CARBO CERAMICS INC.    
 
           
 
  By :   /s/ William C. Morris    
 
     
 
William C. Morris, Chairman    
 
                /s/ Gary Kolstad                   Gary Kolstad    

11



--------------------------------------------------------------------------------



 



APPENDIX A TO EMPLOYMENT AGREEMENT
RESTRICTED STOCK AWARD AGREEMENT
     THIS AWARD AGREEMENT (the “Agreement”), made as of this 10th day of
May 2006, between CARBO Ceramics Inc. (the “Company”), a Delaware corporation,
with its principal offices at 6565 MacArthur Boulevard, Suite 1050, Irving,
Texas 75039, and Gary Kolstad (the “Participant”), who resides at
                  .
     WHEREAS, the Company has adopted and maintains and the shareholders of the
Company have approved the 2004 CARBO Ceramics Inc. Long-Term Incentive Plan, as
amended (the “Plan”) to attract and retain highly qualified employees and
non-employee directors of the Company and reward them for making significant
contributions to the success of the Company and to strengthen the alignment of
interests between such persons and the Company’s stockholders by providing them
with a proprietary interest in the Company;
     WHEREAS, the Plan provides for the award to Participants in the Plan of
restricted shares of Common Stock in the Company;
     NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
     1. Award of Restricted Stock. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby awards to the
Participant 20,000 shares of Common Stock of the Company (the “Restricted
Stock”), which may not be transferred, pledged, assigned or otherwise encumbered
until vested (the “Transfer Restrictions”).
     2. Grant Date. The Grant Date of the Restricted Stock hereby awarded is
June 1, 2006.
     3. Vesting Dates. The Restricted Stock shall vest only in accordance with
the provisions of this Agreement and of the Plan. Subject to the provisions of
the Plan, shares of the Restricted Stock shall become vested on each of the
following Vesting Dates as follows:
          (a) 6,667 shares of Restricted Stock shall vest on the later of
(i) the first anniversary of the Grant Date and (ii) the first “open window”
trading date of the Company following the first anniversary of the Grant Date;
          (b) 6,666 shares of Restricted Stock shall vest on the later of
(i) the second anniversary of the Grant Date and (ii) the first “open window”
trading date of the Company following the second anniversary of the Grant Date;
and
          (c) 6,666 shares of Restricted Stock shall vest on the later of
(i) the third anniversary of the Grant Date and (ii) the first “open window”
trading date of the Company following the third anniversary of the Grant Date.

 



--------------------------------------------------------------------------------



 



     4. Forfeiture.
          (a) Subject to the provisions of the Plan, in the event that the
Participant’s employment with the Company or any of its Affiliates is terminated
prior to the Vesting Date with respect to any of the Participant’s shares of
Restricted Stock (i) for any reason other than due to death, Disability or
Retirement, all such shares of Restricted Stock shall be forfeited on the date
of such termination without payment of any consideration therefor; and (ii) due
to death, Disability or Retirement, all such shares of Restricted Stock shall
cease to be subject to the Transfer Restrictions and cease to be forfeitable as
of the date of such termination.
          (b) Additionally, in the event that the Participant attempts to
transfer, pledge, assign or otherwise encumber shares of Restricted Stock prior
to the applicable Vesting Dates in violation of the Transfer Restrictions, such
transfer, pledge, assignment or encumbrance shall be null and void and the
Participant’s shares of Restricted Stock shall be forfeited without payment of
any consideration therefor.
          (c) Notwithstanding the foregoing, shares subject to the Award granted
pursuant to this Agreement shall continue to be subject to the Transfer
Restrictions following the Vesting Date with respect to such shares until the
end of the period commencing on the Vesting Date with respect to such shares and
ending on the earlier of (i) a termination of the Participant’s employment for
any reason or (ii) the second anniversary of such Vesting Date (the “Holding
Period”) except for any such Shares used to satisfy any withholding obligations
as set forth herein and in the Plan. If the Participant fails to comply with
such Transfer Restrictions during the Holding Period, any Awards held by the
Participant which are then subject to forfeiture shall be forfeited and the
Committee may, in its discretion, take such action as it deems appropriate,
including, without limitation, determine not to make any additional grants of
Awards to the Participant under the Plan.
          (d) Notwithstanding the foregoing, all shares subject to an Award
shall immediately cease to be subject to the Transfer Restrictions and cease to
be forfeitable upon a Change in Control.
     5. Share Certificates. Subject to the provisions of the Plan, the shares
representing the Restricted Stock will be held in the Participant’s name in
book-entry format by the Company’s transfer agent, Mellon Investor Services,
LLC. Upon vesting of the shares of Restricted Stock each year, the Participant
has the right to choose to have a certificate issued in the Participant’s name,
to have the shares transferred to a brokerage account of the Participant’s
choice or to continue to hold the shares in book-entry format with the transfer
agent.
     6. Dividends. In the event that the Company declares any ordinary cash
dividends or distributions on its Common Stock to its stockholders generally,
whether stock or cash dividend or otherwise, the Participant shall be entitled
to receive such cash dividends or distributions with respect to his Restricted
Stock at the same time as stockholders generally. In the event that the Company
declares any ordinary stock dividend, the Participant shall be entitled to such
stock dividends or distribution with respect to his Restricted Stock, provided
that such dividends or

2



--------------------------------------------------------------------------------



 



distributions shall be subject to the provisions of Sections 6(b), (c), (d) and
(e) of the Plan in the same manner as the corresponding Restricted Stock to
which such dividends or distributions relate and shall be held by the Company or
subject to a legend as determined by the Committee to effectuate the purposes of
the Plan.
     7. Voting. Prior to the date that the Participant’s shares subject to an
Award cease to be forfeitable by the Participant pursuant hereto, the
Participant shall not have any voting rights with respect to such shares.
     8. Non-Assignability. Except as expressly provided in the Plan or herein,
Awards shall not be assigned, transferred, pledged or encumbered, and any
purported assignment, transfer, pledge or encumbrance shall be null and void;
provided, that Awards may be transferred by will or by the laws of descent and
distribution subject to the Committee’s receipt of such documents as may be
requested by the Committee from time.
     9. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Company’s Board of Directors’
right to amend, modify or terminate the Plan, neither this Agreement nor any
provision hereof can be changed, modified, amended, discharged, terminated or
waived orally or by any course of dealing or purported course of dealing, but
only by an agreement in writing signed by the Participant and the Company. No
such agreement shall extend to or affect any provision of this Agreement not
expressly changed, modified, amended, discharged, terminated or waived or impair
any right consequent on such a provision. The waiver of or failure to enforce
any breach of this Agreement shall not be deemed to be a waiver or acquiescence
in any other breach thereof.
     10. Applicable Withholdings. The Company shall have the power and the right
to deduct or withhold, or require the Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes or similar
charges, domestic or foreign, required by law or regulation to be withheld with
respect to any taxable event arising as a result of or in connection with the
Plan or any Award. At the request of the Participant, subject to the consent of
the Committee, the Committee shall withhold or permit the Participant to tender
a portion of the Shares subject to each Award to satisfy the applicable federal,
state, foreign and local withholding taxes incurred in connection with the
Award.
     11. Governing Law. This Agreement, the Plan and all rights under this
Agreement and the Plan shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
provisions governing conflict of laws.
     12. Participant Acknowledgment. The Participant hereby acknowledges receipt
of a copy of the Plan and that all decisions, determinations and interpretations
of the Committee or the Company in respect of this Agreement shall be final,
conclusive and binding.
     13. Incorporation of Plan. All terms and provisions of the Plan are
incorporated herein and made part hereof as if stated herein. If any provisions
hereof and of the Plan shall be in conflict, the terms of the Plan shall govern.
All capitalized terms used herein and not defined herein shall have the meanings
assigned to them in the Plan.

3



--------------------------------------------------------------------------------



 



     14. Entire Agreement. This Agreement represents the final, complete and
total agreement of the parties hereto respecting the Restricted Stock and the
matters discussed herein and this Agreement supersedes any and all previous
agreements and understandings, whether written, oral or otherwise, relating to
the Restricted Stock and such matters.
THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, CARBO Ceramics Inc. has caused this Agreement to be
duly executed by its duly authorized officer and said Participant has hereunto
signed this Agreement on his own behalf, THEREBY REPRESENTING THAT HE HAS
CAREFULLY READ AND UNDERSTANDS THIS AGREEMENT AND THE PLAN, as of the day and
year first above written.

                  CARBO CERAMICS INC.    
 
           
 
  By:   /s/ Ann. J. Bruder    
 
     
 
Corporate Secretary    
 
           
 
  By:   /s/ Gary Kolstad    
 
           

5